DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a determination unit configured to,” “a calculation unit configured to,” and “an identification unit configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the device of the claims is comprised entirely of software per se. 
Based on the interpretation of these claims under 35 USC 112(f), the units of the claims are limited to those descriptions in the specification. The specification is clear that the recited units are simply programs that implement processes, i.e. software (see paragraph 19). As the anomaly location device of the claim comprises only these units that trigger 35 USC 112(f) interpretation and nothing further, the claimed devices are then comprised solely of programs implementing processes as disclosed in the specification. Appropriate correction is required.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims generally describe devices, methods and computer program products that fall within the four statutory categories of invention. All of the examiner claims meet step 1 of the subject matter eligibility analysis in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance.

If a claim recites a limitation that can be practically performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping and recites an abstract idea. The use of a physical aid does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. An example of mental process claims is a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of granularity such that they could be practically performed in the human mind. MPEP 2106.04(a)(2)(III).
In the instant case, the limitation for “determining presence or absence of an anomaly by inputting part or all of information items output from the plurality of devices into an anomaly detection algorithm” is a clear, generically recited limitation for gathering data (“inputting part or all of the information items output form the plurality of device”) and analysis of the gathered data (“determining presence or absence of an anomaly” by inputting “into an 
The claims, in fact, are recited in such a general manner as to cover any possible method of performing the directed analysis. Determining presence of an anomaly via an anomaly detection algorithm, for instance, is met by any possible means of determining that an anomaly exists. This could be as simple as a human being looking at the collected information items and thinking about whether any of those items represents an anomaly. Similar to the determining step, the remaining recitations simply direct one to calculate an index that indicates a contribution degree and perform some further form of calculation, using a generically recited causal model, that results in identifying an anomalous device. These generic directions to perform observations and calculations are clearly able to be performed within the human mind.
Step 2A, prong two, considers if there are additional recited elements that integrate the judicial exception into a practical application. In the instant case, the exception is not integrated into a practical application. The claim as a whole does not include additional elements that would amount, either alone or in combination with the judicial exception, to integration into a practical application. The only additional element present in independent claim 5 is the preamble recitation that the method is “executed by a computer.” In this regard, the claim 
Step 2B considers whether the additional elements of the claim, either individually or in combination with the other limitations, amount to significantly more than the judicial exception and indicate an inventive concept. The limitations of the instant claim, whether alone or in combination with other limitations, do not amount to significantly more than the judicial exception itself. As noted above in the analysis under step 2A, prong two, the only additional element present in independent claim 5 is the preamble recitation that the method is “executed by a computer.” In this regard, the claim merely invokes a computer as a tool for performance of the exception. This amounts to mere instructions to apply an exception. MPEP 2106.05(f)(2).

Regarding claims 1 and 6:
The analysis of these claims is nearly identical. The claims recite additional generic computer components such as the non-transitory computer-readable medium storing a program and the units of claim 1 that amount to program elements for performing processes (see 35 USC 112f interpretation of claim 1). As with the direction in claim 5 that the actions be performed “by a computer,” these are mere instructions to apply an exception using a computer as a tool and do not serve to either integrate the exception into a practical application or to amount to significantly more than the judicial exception.

Regarding claim 2:


Regarding claims 3, 4, 7 and 8:
The recitations are for selection of information on which to perform further calculations. This is insignificant extra solution activity as recognized by the courts. See MPEP 2106.05(g).

All claims are thus found to be ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (NPL).
Regarding claim 1:
Kim teaches:
An anomaly location identification device, comprising: 
a determination unit configured to determine presence or absence of an anomaly by inputting part or all of information items output from a plurality of devices into an anomaly detection algorithm [section 5.2, paragraph 5 – detection of anomalies using an algorithm]; 
a calculation unit configured to calculate, in response to a determination made by the determination unit that an anomaly is present, with respect to one of the information items, an index indicating a degree of contribution to the anomaly [section 5.2 conditional clustering and algorithmic detail, section 5.3 pattern similarity, section 5.3 “Why the random walk algorithm?” paragraph 4 – performs calculations to selection only relevant sensors, important actives sets, and the groups that exhibit sufficient pattern similarity, uses these as further inputs to causal analysis to find a root cause]; and 
an identification unit configured to perform calculation by an analysis algorithm using a causal model receiving the index as input, to identify an anomalous device [section 5.3 “Random Walk Algorithm” and section 5.3 “Why the random walk algorithm?” paragraph 4 – performs causal analysis to determine root causes, i.e. anomalous devices. Further notes that if an explicitly causal path chain exists, the exact root cause is successfully found].
Regarding claim 3:

The anomaly location identification device as claimed in claim 1, wherein the identification unit selects a range for constructing the causal model based on the index [section 5.2 conditional clustering and algorithmic detail and section 5.3 “Why the random walk algorithm?” paragraph 4 – selects a range of only relevant sensors and active sets]. 
Regarding claim 4:
Kim teaches:
The anomaly location identification device as claimed in claim 3, wherein the identification unit selects a device that specifies the range from the plurality of devices based on the index [section 5.2 conditional clustering and algorithmic detail and section 5.3 “Why the random walk algorithm?” paragraph 4 – selects a range using only relevant sensors – analogous to specification description wherein devices that meet some threshold of contribution are selected (see paragraph 32)].

Regarding claims 5 and 6:
The claims are rejected as the method of using the device of claim 1 and the computer program product that causes performance of the method of using the device of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

‘747 to Lavide Ben Lulu et al. discloses recognizing a failure and detecting anomalies, performing ranked correlations to get a degree of contribution for particular sensors and forming an attribution dataset based on patterns of sensor inputs leading to failure. Determines a root case based on the attribution dataset. See at least paragraphs 60-64, 66 and 68
‘537 to Razin et al. discloses detecting an anomaly, determining prior probabilities and conditional probabilities and using a model to calculate posterior probabilities that identify root causes. See at least fig 3 and 10, paragraphs 102, 104, 106, 108 and 109-125.
‘276 to Yabuki discloses getting performance info from a plurality of devices, determining degree of influence of a performance value for a base point on the system, using a correlation model to correlate paired elements and performance influence, calculating a degree of influence that a particular element exerts and using that influence degree to calculate abnormality degrees, detected correlation destruction as an anomaly, and calculating a causality model based on the correlation model and correlation destruction info as inputs, calculates total destruction propagation and total correlation propagation, determines a root cause if these calculations satisfy a threshold. See at least paragraphs 15, 44, 45, 47, 48, 103 and 114.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113